

Term Note
cpk12312018ex1023image1.jpg [cpk12312018ex1023image1.jpg]
(LIBOR ONLY – DESIGNATED RATE RESET)





$30,000,000.00                                        December ____, 2018




FOR VALUE RECEIVED, CHESAPEAKE UTILITIES CORPORATION (the “Borrower”), with an
address at 909 Silver Lake Boulevard, Dover, DE 19904, promises to pay to the
order of PNC BANK, NATIONAL ASSOCIATION (the “Bank”), in lawful money of the
United States of America in immediately available funds at its offices located
at 222 Delaware Avenue, Wilmington, DE 19801, or at such other location as the
Bank may designate from time to time, the principal sum of THIRTY MILLION AND
00/100 DOLLARS ($30,000,000.00) (the “Facility”), together with interest
accruing on the outstanding principal balance from the date hereof, all as
provided below.


1.    Rate of Interest.  Amounts outstanding under this Note will bear interest
at a rate per annum equal to the sum of (A) LIBOR in effect on each Reset Date
plus (B) seventy-five (75) basis points (0.75%). Interest hereunder will be
calculated based on the actual number of days that principal is outstanding over
a year of 360 days. In no event will the rate of interest hereunder exceed the
maximum rate allowed by law.


For purposes hereof, the following terms shall have the following meanings:


“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in New York, New York.


“LIBOR” shall mean, for each Reset Date, the interest rate per annum determined
by the Bank by dividing (i) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by the Bank as
an authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (an “Alternate Source”), at approximately 11:00 a.m., London time, two
(2) Business Days prior to such Reset Date, as the one (1) month London
interbank offered rate for U.S. Dollars commencing on such Reset Date (or if
there shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1
(or any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Bank at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve
Percentage; provided, however, if LIBOR, determined as provided above, would be
less than zero, then LIBOR shall be deemed to be zero.


“LIBOR Reserve Percentage” shall mean the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including,
without limitation, supplemental, marginal and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
liabilities”).


“Reset Date” shall mean (i) the date of this Note, and (ii) subject to the
proviso below, the _____ day of every month thereafter, provided that: (a) if
any such day is not a Business Day, then the first succeeding day that is a
Business Day shall instead apply, unless that day falls in the next succeeding
calendar month, in which case the next preceding day that is a Business Day
shall instead apply, and (b) if any such day is a day of a calendar month for
which there is no numerically corresponding day in certain other months (each, a
“Non-Conforming Month”), then any Reset Date that falls within a Non-Conforming
Month shall be the last Business Day of such Non-Conforming Month.




- 1 -
Form 8G – DE/MD/PA (COJ) Rev. 6/17

--------------------------------------------------------------------------------




LIBOR shall be adjusted on and as of (a) each Reset Date, and (b) the effective
date of any change in the LIBOR Reserve Percentage. The Bank shall give prompt
notice to the Borrower of LIBOR as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.


If the Bank determines (which determination shall be final and conclusive) that,
by reason of circumstances affecting the eurodollar market generally, deposits
in dollars (in the applicable amounts) are not being offered to banks in the
eurodollar market for the selected term, or adequate means do not exist for
ascertaining LIBOR, then the Bank shall give notice thereof to the Borrower.
Thereafter, until the Bank notifies the Borrower that the circumstances giving
rise to such suspension no longer exist, (a) the availability of LIBOR shall be
suspended, and (b) the interest rate for all amounts outstanding under this Note
shall be converted on the next succeeding Reset Date to a rate of interest per
annum equal to the Prime Rate (the “Base Rate”). For purposes hereof, the term
“Prime Rate” shall mean the rate publicly announced by the Bank from time to
time as its prime rate. The Prime Rate is determined from time to time by the
Bank as a means of pricing some loans to its borrowers. The Prime Rate is not
tied to any external rate of interest or index, and does not necessarily reflect
the lowest rate of interest actually charged by the Bank to any particular class
or category of customers. If and when the Prime Rate changes, the rate of
interest with respect to any amounts hereunder to which the Base Rate applies
will change automatically without notice to the Borrower, effective on the date
of any such change.


In addition, if, after the date of this Note, the Bank shall determine (which
determination shall be final and conclusive) that any enactment, promulgation or
adoption of or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by a governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by the Bank with any guideline, request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for the
Bank to make or maintain or fund loans based on LIBOR, the Bank shall notify the
Borrower. Upon receipt of such notice, until the Bank notifies the Borrower that
the circumstances giving rise to such determination no longer apply, (a) the
availability of LIBOR shall be suspended, and (b) the interest rate on all
amounts outstanding under this Note shall be converted to the Base Rate either
(i) on the next succeeding Reset Date if the Bank may lawfully continue to
maintain or fund loans based on LIBOR to such day, or (ii) immediately if the
Bank may not lawfully continue to maintain or fund loans based on LIBOR.


2.    Payment Terms. Interest shall be due and payable monthly, commencing on
the first Reset Date after the date of this Note, and continuing on each
succeeding Reset Date thereafter until January__, 2020 (the “Maturity Date”), on
which date all outstanding principal and accrued interest shall be due and
payable in full. If any payment under this Note shall become due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, unless that day falls in the next succeeding calendar month, in which case
such payment shall be made on the next preceding day that is a Business Day. The
Borrower hereby authorizes the Bank to charge the Borrower’s deposit account at
the Bank for any payment when due hereunder. Payments received will be applied
to charges, fees and expenses (including attorneys’ fees), accrued interest and
principal in any order the Bank may choose, in its sole discretion.


3.    Late Payments; Default Rate. If the Borrower fails to make any payment of
principal, interest or other amount coming due pursuant to the provisions of
this Note within fifteen (15) calendar days of the date due and payable, the
Borrower also shall pay to the Bank a late charge equal to the lesser of five
percent (5%) of the amount of such payment or $100.00 (the “Late Charge”). Such
fifteen (15) day period shall not be construed in any way to extend the due date
of any such payment. Upon maturity, whether by acceleration, demand or
otherwise, and at the Bank’s option upon the occurrence of any Event of Default
(as hereinafter defined) and during the continuance thereof, amounts outstanding
under this Note shall bear interest at a rate per annum (based on the actual
number of days that principal is outstanding over a year of 360 days) which
shall be three percentage points (3%) in excess of the interest rate then in
effect until the next succeeding Reset Date, and three percentage points (3%) in
excess of the Base Rate at all times thereafter (or in the case of an Event of
Default, until such time that such Event of Default has been cured by the
Borrower or waived by the Bank), but in any such event not more than the maximum
rate allowed by law (the “Default Rate”). The Default Rate shall continue to
apply whether or not judgment shall be entered on this Note. Both the Late
Charge and the Default Rate are imposed as liquidated damages for the purpose of
defraying the Bank’s expenses incident to the handling of delinquent payments,
but are in addition to, and not in lieu of, the Bank’s exercise of any rights
and remedies hereunder, under the other Loan Documents or under applicable


- 2 -
Form 8G – DE/MD/PA (COJ) Rev. 6/17

--------------------------------------------------------------------------------




law, and any fees and expenses of any agents or attorneys which the Bank may
employ. In addition, the Default Rate reflects the increased credit risk to the
Bank of carrying a loan that is in default. The Borrower agrees that the Late
Charge and Default Rate are reasonable forecasts of just compensation for
anticipated and actual harm incurred by the Bank, and that the actual harm
incurred by the Bank cannot be estimated with certainty and without difficulty.


4.    Prepayment. The Borrower shall have the right to prepay any amount
hereunder at any time and from time to time, in whole or in part; subject,
however, to payment of any break funding indemnification amounts owing pursuant
to paragraph 6 below.


5.    Increased Costs; Yield Protection. On written demand, together with
written evidence of the justification therefor, the Borrower agrees to pay the
Bank all direct costs incurred, any losses suffered or payments made by the Bank
as a result of any Change in Law (hereinafter defined), imposing any reserve,
deposit, allocation of capital or similar requirement (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) on the Bank, its holding company or any of their respective assets
relative to the Facility. “Change in Law” means the occurrence, after the date
of this Note, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any governmental authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any governmental authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


6.    Break Funding Indemnification. The Borrower agrees to indemnify the Bank
against any liabilities, losses or expenses (including, without limitation, loss
of margin, any loss or expense sustained or incurred in liquidating or employing
deposits from third parties, and any loss or expense incurred in connection with
funds acquired to effect, fund or maintain any amounts hereunder (or any part
thereof) bearing interest based on LIBOR) which the Bank sustains or incurs as a
consequence of either (i) the Borrower’s failure to make a payment on the due
date thereof, (ii) the Borrower’s revocation (expressly, by later inconsistent
notices or otherwise) in whole or in part of any notice given to Bank to
request, convert, renew or prepay any amounts bearing interest based on LIBOR,
or (iii) the Borrower’s payment or prepayment (whether voluntary, after
acceleration of the maturity of this Note or otherwise) or conversion of any
amounts bearing interest based on LIBOR on a day other than the regularly
scheduled due date therefor. A notice as to any amounts payable pursuant to this
paragraph given to the Borrower by the Bank shall, in the absence of manifest
error, be conclusive and shall be payable upon demand. The Borrower’s
indemnification obligations hereunder shall survive the payment in full of all
amounts payable hereunder.


7.    Other Loan Documents. This Note is issued in connection with a Letter
Agreement between the Borrower and the Bank, dated on September 26, 2003, as
amended, and the other agreements and documents executed and/or delivered in
connection therewith or referred to therein, the terms of which are incorporated
herein by reference (as amended, modified or renewed from time to time,
collectively the “Loan Documents”), and is secured by the property (if any)
described in the Loan Documents and by such other collateral as previously may
have been or may in the future be granted to the Bank to secure this Note.


8.    Events of Default. The occurrence of any of the following events will be
deemed to be an “Event of Default” under this Note: (i) the nonpayment of any
principal, interest or other indebtedness under this Note when due; (ii) the
occurrence of any event of default or any default and the lapse of any notice or
cure period, or any Obligor’s failure to observe or perform any covenant or
other agreement, under or contained in any Loan Document or any other document
now or in the future evidencing or securing any debt, liability or obligation of
any Obligor to the Bank; (iii) the filing by or against any Obligor of any
proceeding in bankruptcy, receivership, insolvency, reorganization, liquidation,
conservatorship or similar proceeding (and, in the case of any such proceeding
instituted against any Obligor, such proceeding is not dismissed or stayed
within 30 days of the commencement thereof, provided that the Bank shall not be
obligated to advance additional funds hereunder during such period); (iv) any


- 3 -
Form 8G – DE/MD/PA (COJ) Rev. 6/17

--------------------------------------------------------------------------------




assignment by any Obligor for the benefit of creditors, or any levy,
garnishment, attachment or similar proceeding is instituted against any property
of any Obligor held by or deposited with the Bank; (v) a default with respect to
any other indebtedness of any Obligor for borrowed money in excess of
$5,000,000, individually or in the aggregate, if the effect of such default is
to cause or permit the acceleration of such debt; (vi) the commencement of any
foreclosure or forfeiture proceeding, execution or attachment against any
collateral securing the obligations of any Obligor to the Bank; (vii) the entry
of one or more final judgment(s) against any Obligor in excess of $5,000,000,
individually or in the aggregate and the failure of such Obligor to discharge
the judgment within thirty (30) days of the entry thereof; (viii) any change in
any Obligor’s business, assets, operations, financial condition or results of
operations that has or could reasonably be expected to have any material adverse
effect on any Obligor; (ix) any Obligor ceases doing business as a going
concern; (x) any representation or warranty made by any Obligor to the Bank in
any Loan Document or any other documents now or in the future evidencing or
securing the obligations of any Obligor to the Bank, is false, erroneous or
misleading in any material respect; (xi) if this Note or any guarantee executed
by any Obligor is secured (other than security described in section 5 of the
Amended and Restated Working Cash, Line of Credit, Investment Sweep Rider dated
as of February 26, 2016 between the Borrower and the Bank), the failure of any
Obligor to provide the Bank with additional collateral if in the Bank’s opinion
at any time or times, the market value of any of the collateral securing this
Note or any guarantee has depreciated below that required pursuant to the Loan
Documents or, if no specific value is so required, then in an amount deemed
material by the Bank; (xii) the revocation or attempted revocation, in whole or
in part, of any guarantee by any Obligor; or (xiii) the death, incarceration,
indictment or legal incompetency of any individual Obligor or, if any Obligor is
a partnership or limited liability company, the death, incarceration, indictment
or legal incompetency of any individual general partner or member. As used
herein, the term “Obligor” means any Borrower and any guarantor of, or any
pledgor, mortgagor or other person or entity providing collateral support for,
the Borrower’s obligations to the Bank existing on the date of this Note or
arising in the future.


Upon the occurrence of an Event of Default: (a) the Bank shall be under no
further obligation to make advances hereunder; (b) if an Event of Default
specified in clause (iii) or (iv) above shall occur, the outstanding principal
balance and accrued interest hereunder together with any additional amounts
payable hereunder shall be immediately due and payable without demand or notice
of any kind; (c) if any other Event of Default shall occur, the outstanding
principal balance and accrued interest hereunder together with any additional
amounts payable hereunder, at the Bank’s option and without demand or notice of
any kind, may be accelerated and become immediately due and payable; (d) at the
Bank’s option, this Note will bear interest at the Default Rate from the date of
the occurrence of the Event of Default; and (e) the Bank may exercise from time
to time any of the rights and remedies available under the Loan Documents or
under applicable law.


9.    Power to Confess Judgment. The Borrower hereby empowers any attorney of
any court of record, after the occurrence of any Event of Default hereunder, to
appear for the Borrower and, with or without complaint filed, confess judgment,
or a series of judgments, against the Borrower in favor of the Bank or any
holder hereof for the entire principal balance of this Note, all accrued
interest and all other amounts due hereunder, together with costs of suit and an
attorney’s commission of the greater of 10% of such principal and interest or
$1,000 added as a reasonable attorney’s fee, and for doing so, this Note or a
copy verified by affidavit shall be a sufficient warrant. The Borrower hereby
forever waives and releases all errors in said proceedings and all rights of
appeal and all relief from any and all appraisement, stay or exemption laws of
any state now in force or hereafter enacted. The Borrower acknowledges and
agrees that, pursuant to the foregoing power to confess judgment granted to the
Bank, the Borrower is voluntarily and knowingly waiving its right to notice and
a hearing prior to the entry of a judgment by the Bank against the Borrower.
Interest on any such judgment shall accrue at the Default Rate.


No single exercise of the foregoing power to confess judgment, or a series of
judgments, shall be deemed to exhaust the power, whether or not any such
exercise shall be held by any court to be invalid, voidable, or void, but the
power shall continue undiminished and it may be exercised from time to time as
often as the Bank shall elect until such time as the Bank shall have received
payment in full of the debt, interest and costs. Notwithstanding the attorney’s
commission provided for in the preceding paragraph (which is included in the
warrant for purposes of establishing a sum certain), the amount of attorneys’
fees that the Bank may recover from the Borrower shall not exceed the actual
attorneys’ fees incurred by the Bank.




- 4 -
Form 8G – DE/MD/PA (COJ) Rev. 6/17

--------------------------------------------------------------------------------




10.    Right of Setoff. In addition to all liens upon and rights of setoff
against the Borrower’s money, securities or other property given to the Bank by
law, the Bank shall have, with respect to the Borrower’s obligations to the Bank
under this Note and to the extent permitted by law, a contractual possessory
security interest in and a contractual right of setoff against, and the Borrower
hereby grants the Bank a security interest in, and hereby assigns, conveys,
delivers, pledges and transfers to the Bank, all of the Borrower’s right, title
and interest in and to, all of the Borrower’s deposits, moneys, securities and
other property now or hereafter in the possession of or on deposit with, or in
transit to, the Bank or any other direct or indirect subsidiary of The PNC
Financial Services Group, Inc., whether held in a general or special account or
deposit, whether held jointly with someone else, or whether held for safekeeping
or otherwise, excluding, however, all IRA, Keogh, and trust accounts. Every such
security interest and right of setoff may be exercised without demand upon or
notice to the Borrower. Every such right of setoff shall be deemed to have been
exercised immediately upon the occurrence of an Event of Default hereunder
without any action of the Bank, although the Bank may enter such setoff on its
books and records at a later time.


11.    Anti-Money Laundering/International Trade Law Compliance. The Borrower
represents and warrants to the Bank, as of the date of this Note, the date of
each advance of proceeds under the Facility, the date of any renewal, extension
or modification of the Facility, and at all times until the Facility has been
terminated and all amounts thereunder have been indefeasibly paid in full, that:
(a) no Covered Entity (i) is a Sanctioned Person; (ii) has any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person; or (iii) does business in or with, or derives any of its operating
income from investments in or transactions with, any Sanctioned Country or
Sanctioned Person in violation of any law, regulation, order or directive
enforced by any Compliance Authority; (b) the proceeds of the Facility will not
be used to fund any operations in, finance any investments or activities in, or,
make any payments to, a Sanctioned Country or Sanctioned Person in violation of
any law, regulation, order or directive enforced by any Compliance Authority;
(c) the funds used to repay the Facility are not derived from any unlawful
activity; and (d) each Covered Entity is in compliance with, and no Covered
Entity engages in any dealings or transactions prohibited by, any laws of the
United States, including but not limited to any Anti-Terrorism Laws. Borrower
covenants and agrees that it shall immediately notify the Bank in writing upon
the occurrence of a Reportable Compliance Event.


As used herein: “Anti-Terrorism Laws” means any laws relating to terrorism,
trade sanctions programs and embargoes, import/export licensing, money
laundering, or bribery, all as amended, supplemented or replaced from time to
time; “Compliance Authority” means each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) U.S. Securities and Exchange Commission;
“Covered Entity” means the Borrower, its affiliates and subsidiaries, all
guarantors, pledgors of collateral, all owners of the foregoing, and all brokers
or other agents of the Borrower acting in any capacity in connection with the
Facility; “Reportable Compliance Event” means that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law; “Sanctioned Country” means a country subject to a sanctions
program maintained by any Compliance Authority; and “Sanctioned Person” means
any individual person, group, regime, entity or thing listed or otherwise
recognized as a specially designated, prohibited, sanctioned or debarred person
or entity, or subject to any limitations or prohibitions (including but not
limited to the blocking of property or rejection of transactions), under any
order or directive of any Compliance Authority or otherwise subject to, or
specially designated under, any sanctions program maintained by any Compliance
Authority.


12.    Indemnity. The Borrower agrees to indemnify each of the Bank, each legal
entity, if any, who controls, is controlled by or is under common control with
the Bank, and each of their respective directors, officers and employees (the
“Indemnified Parties”), and to defend and hold each Indemnified Party harmless
from and against any and all claims, damages, losses, liabilities and expenses
(including all fees and charges of internal or external counsel with whom any
Indemnified Party may consult and all expenses of litigation and preparation
therefor) which any Indemnified Party may incur or which may be asserted against
any Indemnified Party by any person, entity or governmental authority (including
any person or entity claiming derivatively on behalf of the Borrower), in
connection


- 5 -
Form 8G – DE/MD/PA (COJ) Rev. 6/17

--------------------------------------------------------------------------------




with or arising out of or relating to the matters referred to in this Note or in
the other Loan Documents or the use of any advance hereunder, whether (a)
arising from or incurred in connection with any breach of a representation,
warranty or covenant by the Borrower, or (b) arising out of or resulting from
any suit, action, claim, proceeding or governmental investigation, pending or
threatened, whether based on statute, regulation or order, or tort, or contract
or otherwise, before any court or governmental authority; provided, however,
that the foregoing indemnity agreement shall not apply to any claims, damages,
losses, liabilities and expenses solely attributable to an Indemnified Party's
gross negligence or willful misconduct. The indemnity agreement contained in
this Section shall survive the termination of this Note, payment of any amounts
hereunder and the assignment of any rights hereunder. The Borrower may
participate at its expense in the defense of any such action or claim.


13.    Miscellaneous. All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) must be in
writing (except as may be agreed otherwise above with respect to borrowing
requests or as otherwise provided in this Note) and will be effective upon
receipt. Notices may be given in any manner to which the parties may agree.
Without limiting the foregoing, first-class mail, postage prepaid, facsimile
transmission and commercial courier service are hereby agreed to as acceptable
methods for giving Notices. In addition, the parties agree that Notices may be
sent electronically to any electronic address provided by a party from time to
time. Notices may be sent to a party’s address as set forth above or to such
other address as any party may give to the other for such purpose in accordance
with this paragraph. No delay or omission on the Bank’s part to exercise any
right or power arising hereunder will impair any such right or power or be
considered a waiver of any such right or power, nor will the Bank’s action or
inaction impair any such right or power. The Bank’s rights and remedies
hereunder are cumulative and not exclusive of any other rights or remedies which
the Bank may have under other agreements, at law or in equity. No modification,
amendment or waiver of, or consent to any departure by the Borrower from, any
provision of this Note will be effective unless made in a writing signed by the
Bank, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Notwithstanding the foregoing, the
Bank may modify this Note for the purposes of completing missing content or
correcting erroneous content, without the need for a written amendment, provided
that the Bank shall send a copy of any such modification to the Borrower (which
notice may be given by electronic mail). The Borrower agrees to pay on demand,
to the extent permitted by law, all costs and expenses incurred by the Bank in
the enforcement of its rights in this Note and in any security therefor,
including without limitation reasonable fees and expenses of the Bank’s counsel.
If any provision of this Note is found to be invalid, illegal or unenforceable
in any respect by a court, all the other provisions of this Note will remain in
full force and effect. The Borrower and all other makers and indorsers of this
Note hereby forever waive presentment, protest, notice of dishonor and notice of
non-payment. The Borrower also waives all defenses based on suretyship or
impairment of collateral. If this Note is executed by more than one Borrower,
the obligations of such persons or entities hereunder will be joint and several.
This Note shall bind the Borrower and its heirs, executors, administrators,
successors and assigns, and the benefits hereof shall inure to the benefit of
the Bank and its successors and assigns; provided, however, that the Borrower
may not assign this Note in whole or in part without the Bank’s written consent
and the Bank at any time may assign this Note in whole or in part.


This Note has been delivered to and accepted by the Bank and will be deemed to
be made in the State where the Bank’s office indicated above is located. THIS
NOTE WILL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE BANK AND THE
BORROWER DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE BANK’S
OFFICE INDICATED ABOVE IS LOCATED, EXCLUDING ITS CONFLICT OF LAWS RULES,
INCLUDING WITHOUT LIMITATION THE ELECTRONIC TRANSACTIONS ACT (OR EQUIVALENT) IN
EFFECT IN THE STATE WHERE THE BANK’S OFFICE INDICATED ABOVE IS LOCATED (OR, TO
THE EXTENT CONTROLLING, THE LAWS OF THE UNITED STATES OF AMERICA, INCLUDING
WITHOUT LIMITATION THE ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE
ACT). The Borrower hereby irrevocably consents to the exclusive jurisdiction of
any state or federal court in the county or judicial district where the Bank’s
office indicated above is located; provided that nothing contained in this Note
will prevent the Bank from bringing any action, enforcing any award or judgment
or exercising any rights against the Borrower individually, against any security
or against any property of the Borrower within any other county, state or other
foreign or domestic jurisdiction. The Borrower acknowledges and agrees that the
venue provided above is the most convenient forum for both the Bank and the
Borrower. The Borrower waives any objection to venue and any objection based on
a more convenient forum in any action instituted under this Note.


- 6 -
Form 8G – DE/MD/PA (COJ) Rev. 6/17

--------------------------------------------------------------------------------






14.    Commercial Purpose. The Borrower represents that the indebtedness
evidenced by this Note is being incurred by the Borrower solely for the purpose
of acquiring or carrying on a business, professional or commercial activity, and
not for personal, family or household purposes.


15.    USA PATRIOT Act Notice. To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
Borrower that opens an account. What this means: when the Borrower opens an
account, the Bank will ask for the business name, business address, taxpayer
identifying number and other information that will allow the Bank to identify
the Borrower, such as organizational documents. For some businesses and
organizations, the Bank may also need to ask for identifying information and
documentation relating to certain individuals associated with the business or
organization.


16.    Authorization to Obtain Credit Reports. By signing below, each Borrower
who is an individual provides written authorization to the Bank or its designee
(and any assignee or potential assignee hereof) to obtain the Borrower’s
personal credit profile from one or more national credit bureaus. Such
authorization shall extend to obtaining a credit profile in considering this
Note and subsequently for the purposes of update, renewal or extension of such
credit or additional credit and for reviewing or collecting the resulting
account.


17.    Electronic Signatures and Records. Notwithstanding any other provision
herein, the Borrower agrees that this Note, the Loan Documents, any amendments
thereto, and any other information, notice, signature card, agreement or
authorization related thereto (each, a “Communication”) may, at the Bank’s
option, be in the form of an electronic record. Any Communication may, at the
Bank’s option, be signed or executed using electronic signatures. For the
avoidance of doubt, the authorization under this paragraph may include, without
limitation, use or acceptance by the Bank of a manually signed paper
Communication which has been converted into electronic form (such as scanned
into PDF format) for transmission, delivery and/or retention.














REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




- 7 -
Form 8G – DE/MD/PA (COJ) Rev. 6/17

--------------------------------------------------------------------------------








18.    WAIVER OF JURY TRIAL. THE BORROWER IRREVOCABLY WAIVES ANY AND ALL RIGHTS
THE BORROWER MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF
ANY NATURE RELATING TO THIS NOTE, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
NOTE OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS. THE BORROWER
ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.


The Borrower acknowledges that it has read and understood all the provisions of
this Note, including the confession of judgment and the waiver of jury trial,
and has been advised by counsel as necessary or appropriate.


WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.




WITNESS / ATTEST:
CHESAPEAKE UTILITIES CORPORATION
 
 
 
 
 
 
_________________________________
By:__________________________________
 
   Beth Cooper (SEAL) Senior Vice President and CFO
Print Name:_______________________
 
Title:____________________________
 
(Include title only if an officer of entity signing to the right)
 













- 8 -
Form 8G – DE/MD/PA (COJ) Rev. 6/17